By the Court.

We think the evidence of Stevenson’s declarations was improperly received against the plaintiff in this action. He is not a party to the suit. The principle of the decision in Churchill vs. Suter is applicable here. A party to a negotiable security shall not be received to show facts, antecedent to the transfer, whereby the holder is to be defeated of his recovery, (a) As it appears, from the evidence of the plaintiff’s confessions, that he came lawfully to the possession of the notes, as a pledge, he has a right to recover the whole amount due upon them ; and he will be accountable to the pledgor for the surplus when received.

New trial ordered.


 Vide note to Manning, Exr., vs. Wheatland, 10 Mass. Rep. 505. The rule is well settled otherwise in England.